        Case 1:21-cr-00287-TNM Document 23-1 Filed 05/03/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA             )
                                     )
      v.                             ) Case. No. 21-287-1 (TNM)
                                     )
KEVIN SEEFRIED                       )
                                     )
                  Defendant.         )
____________________________________ )

                                     PROPOSED ORDER

       Upon consideration of the Defendant’s Unopposed Motion for Permission to Travel

Outside of the Jurisdiction of Delaware to North Carolina it is hereby

       ORDERED that defendant Kevin Seefried is permitted to travel to Salvo, North Carolina

on May 15, 2021 and to return to his residence in Delaware on May 22, 2021; and it is so

       SO ORDERED

________                                            __________________________
DATE                                                TREVOR N. McFADDEN
                                                    UNITED STATES DISTRICT JUDGE



Carlos J. Vanegas
Assistant Federal Public Defender
625 Indiana Ave., N.W., Suite 550
Washington, D.C. 20004

Brittany LaShaune Reed
U.S. ATTORNEY'S OFFICE
650 Poydras Street
Suite 1600
New Orleans, LA 70130
504-680-3031
Email: brittany.reed2@usdoj.gov

Pretrial Services Agency
United States Federal Courthouse
       Case 1:21-cr-00287-TNM Document 23-1 Filed 05/03/21 Page 2 of 2




333 Constitution Ave. NW
Washington, D.C.
